Citation Nr: 1534315	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-29 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript is of record.

The Board denied service connection for ischemic heart disease in an April 2014 decision.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the Board's April 2014 decision, pursuant to a joint motion for remand.  Specifically the joint motion determined that the Board should have made efforts to obtain treatment records dated prior to 2007.


FINDING OF FACT

The issue of entitlement to service connection for ischemic heart disease (also known as coronary artery disease) is moot due to the award of service connection for coronary artery disease by rating decision in August 2014.


CONCLUSION OF LAW

The claim of entitlement to service connection for ischemic heart disease (also known as coronary artery disease) is dismissed as moot. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(a) (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Court remanded the issue of the entitlement to service connection for ischemic heart disease to the Board for additional development.

An August 2014 rating decision granted service connection for coronary artery disease and assigned a 10 percent rating effective from September 17, 2013.

Since service connection has been granted for the issue remanded by the Court in August 2014, the Veteran's appeal as to that issue has become moot.  Additionally, there is no subsequent correspondence on file from or on behalf of the Veteran disagreeing with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Although the April 2015 joint motion for remand addressed the service connection issue as on appeal, it appears that the parties to the joint motion and the Court were not aware that the issue had been granted because there is no acknowledgement of the August 2014 grant.

In addition, even though the case was remanded by the Court, pursuant to an April 2015 joint motion for remand, so that efforts could be made to obtain treatment records pertaining to the Veteran's coronary artery disease dated prior to 2007, any additional records obtained would not affect the effective date or disability rating assigned for the grant of benefits, as the Veteran did not file the service connection claim until 2010.  He was separated from military service in 1971, as noted above.  Therefore, any medical records dated prior to 2007 would not have any bearing on the benefits granted on appeal.  See 38 C.F.R. § 3.400(b)(2).  While the Veteran is free to appeal the effective date and/ or disability rating assigned by the RO, this is a separate matter than the issue before the Board, which is entitlement to service connection for ischemic heart disease.  At present, there is no specific error of fact or law that has been appealed regarding the service connection claim for ischemic heart disease.  So the claim must be dismissed as moot.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


